internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-131730-01 date june re legend grantor a grantor b grantors child a child b child c date date date trust trust trust state statutes c d e dear this is in response to your date letter submitted on behalf of the grantors in which you requested rulings concerning the income gift and estate_tax consequences of the creation of trust trust and trust collectively the trusts charitable lead unitrusts the information submitted states that grantor a and grantor b the grantors husband and wife executed trust trust and trust on date and designated c as trustee the grantors transferred assets to the trusts on date the plr-131730-01 grantors have three children child a child b and child c trust article ii paragraphs a b and c of trust provide that the trust is irrevocable the grantors declare that the trust agreement constitutes an irrevocable gift in trust of all property at any time held under the trust agreement and that any right title or reversionary_interest of any kind or description which either or both of the grantors now have or may subsequently acquire either by operation of law or otherwise is renounced and relinquished forever except as specifically provided in the trust agreement the grantors waive and release the power_to_revoke alter amend or modify the trust either alone or in conjunction with any other person the trustee has the power to amend the trust agreement in any manner required for the sole purpose of ensuring that the trust created qualifies as a charitable_lead_unitrust within the meaning of sec_170 sec_2522 and sec_2055 of the internal_revenue_code under article iii paragraphs a and b the term of the trust shall commence on the effective date of the trust and shall end on the 20th anniversary of the effective date the trustee shall pay in cash in_kind or partly in each to such organization or organizations selected by the trustee that is are described in each of sec_170 sec_170 sec_2055 and sec_2522 to be used in furtherance of each organization’s religious and charitable purposes in such proportions as are determined by the trustee in each taxable_year during the trust term an amount equal to six percent of the net fair_market_value of the trust assets valued as of the first day of each taxable_year of the trust the unitrust_amount the unitrust_amount shall be paid on an annual basis on the 31st day of december of each year during the trust term first from ordinary_income excluding unrelated_business_income then from short-term_capital_gain then from long-term_capital_gain then from unrelated_business_income then from tax-exempt_income and to the extent that the foregoing items for the taxable_year are not sufficient from principal any income of the trust for a taxable_year that exceeds the unitrust_amount shall be added to principal notwithstanding any existing or hereafter enacted state law no amount may be paid during the trust term to or for_the_use_of any person other than an organization described in sec_170 sec_170 sec_2055 and sec_2522 however an amount shall not be deemed to be so paid if the amount is paid for full consideration such as reasonable trustee fees article iii paragraph c provides that the first year of the trust begins with the effective date of the trust agreement date and shall end on date a 20-year period subsequent taxable years shall be on a calendar_year basis in the case of a taxable_year which is for a period of less than twelve months the unitrust_amount which must be distributed shall be such amount multiplied by a fraction the numerator of which is the number of days in the taxable_year of the trust and the denominator of which is if february is a day included in the numerator in the case of the plr-131730-01 taxable_year in which the trust term ends the unitrust_amount which must be distributed shall be such amount multiplied by a fraction the numerator of which the number of days in the period beginning on the first day of the taxable_year and ending on the date the trust term ends and the denominator for which is if february is a day included in the numerator article iii paragraph d provides that on the expiration of the trust term and after the unitrust_amount due to the charities has been distributed to the charities the trustee shall retain the remaining assets and undistributed_income in further trust for the benefit of child a the grantors’ child if child a is not then living the trustee shall pay over and distribute or retain in trust as applicable the remaining assets to or for the benefit of the grantors’ living children or lineal_descendants of a deceased child per stirpes article iii paragraph e provides that if the net fair_market_value of the assets comprising the trust is incorrectly determined by the trustee for any taxable_year during the trust term then within a reasonable period after the final_determination of the correct value the trustee shall pay to the charities in the case of an undervaluation on the basis as to each charity of the pro_rata amount of the undervaluation as it relates to the amount of distribution made to such charity or shall receive from the charities in the case of an overvaluation on the basis as to each charity of the pro_rata amount of the overvaluation as it relates to the amount of the distribution made to such charity an amount equal to the difference between the unitrust_amount actually paid plus interest and the unitrust_amount property payable plus interest article iii paragraph f provides that in computing the net fair_market_value of the assets comprising the trust during the trust term there shall be taken into account all assets and liabilities without regard to whether particular items are taken into account in determining the income of the trust all determinations of the trust’s net fair_market_value shall be in accordance with generally accepted fiduciary accounting principles and any united_states treasury requirements governing charitable lead trusts article iv provides that to the extent permitted by law no beneficiary shall have any power to dispose_of or to charge by way of anticipation any interest given to him or her and all sums payable to any beneficiary shall be free and clear of his or her debts contracts dispositions and anticipations and shall not be taken or reached by any legal or equitable process in satisfaction thereof article v paragraph c provides that notwithstanding any provision contained in the trust agreement to the contrary in no event shall any power provided to the trustee in the trust agreement or pursuant to law be construed to enable the trustee or any other person to purchase exchange or otherwise deal with or dispose_of the principal or income of the trust estate for less than adequate or full consideration in money or plr-131730-01 money’s worth or to enable the trustee or any other person to borrow the principal of the trust directly or indirectly without adequate interest or security no person other than the trustee shall have or exercise the power to vote or direct a voting of a stock or other_securities of the trust to control the investment of the trust either by directing investments or reinvestments or by vetoing opposed investments or reinvestments or to reacquire or exchange any property of the trust estate by substituting property of an equivalent value under article v paragraphs d and f notwithstanding anything contained in the trust agreement to the contrary the trustee shall be bound by the prudent investor rule set forth in state statutes the trustee is specifically empowered to retain as a part of the trust estate any limited_partnership interests and shares of stock in any closely- held corporation transferred by either or both grantors to the trust without liability for depreciation or loss to any beneficiary and without a duty to diversify for investment purposes under article vi paragraph a in the event of c’s death incompetency or resignation as trustee the successor trustee or co-trustees shall be such individual s or entity ies designated in writing by c which specifically refers to this paragraph a in default of a written designation being made by c or in the event the individual s or entity ies designated by c die become incompetent or resign the successor trustee is to be d an attorney in the event of the death incompetency or resignation of d as trustee the successor trustee is to be such individual s or entity ies designated in writing by d which specifically refers to paragraph a in default of a written designation being made by d or in the event the individual s or entity ies designated by d die become incompetent or resign the successor trustee is to be e an attorney in the event of e’s death incompetency or resignation as trustee the successor trustee is to be such individual s or entity ies designated in writing by e which specifically refers to paragraph a in default of a written designation being made by e or in the event the individual s or entity ies designated by e die become incompetent or resign the successor trustee is to be such individual or entity designated in writing by a majority of the then living adult beneficiaries of the trust who are eligible to receive any current income therefrom and who are not incompetent so long as such individual or entity that is to become the successor trustee is not a_related_or_subordinate_party as defined in sec_672 of either of the grantors or any adult beneficiary under article ix paragraph e the trustee is prohibited during the trust term from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 which would subject the trust to tax under sec_4943 from making any investments which would jeopardize the charitable purpose of the trust and subject the trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 plr-131730-01 trust and trust the provisions of trust and trust are identical to those of trust except that under article iii paragraph d of trust on the expiration of the trust term the trustee shall retain the remaining assets and undistributed_income in further trust for the benefit of child b if living under article iii paragraph d of trust on the expiration of the trust term the trustee shall retain the remaining assets and undistributed_income in further trust for the benefit of child c if living requested rulings you have requested the following rulings neither grantor will be treated as the owner of the trusts pursuant to sec_671 through and no portion of the income of the trusts will be taxable to either grantor the unitrust amounts payable under the trusts will be unitrust interests within the meaning of sec_25_2522_c_-3 and therefore will meet the deductible_interest requirements under sec_2522 and accordingly the grantors will be allowed a gift_tax deduction under sec_2522 for the present_value of each of the unitrust interests neither grantor has retained any interest or power in or over the trusts that would cause the trusts to be included in the grantor’s gross_estate for federal estate_tax purposes and therefore no portion of the assets of the trusts will be included in a grantor’s gross_estate for federal estate_tax purposes ruling sec_671 provides that where it is specified in subpart e part i subchapter_j chapter that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion plr-131730-01 of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_674 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power fo disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power to determine the beneficial_enjoyment of the corpus or the income therefrom if the corpus or income is irrevocably payable for a purpose specified in sec_170 relating to definition of charitable_contributions under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not the grantor is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not the grantor is treated as the owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse our examination of the trusts reveals none of the circumstances that would cause the grantors to be treated as the owners of any portion of the trusts under sec_673 sec_674 sec_676 or sec_677 our examination of the trusts reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of the grantors under sec_675 thus the circumstances attendant on the operation of the trusts will determine whether the grantors will be treated as the owners of any portion of the trusts under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination in addition the ordering of income distributions provided in article iii paragraph plr-131730-01 b of the trusts will not be given effect for federal_income_tax purposes because the ordering provision has no economic_effect on the distributions independent of tax consequences the trusts require that the trusts pay annually a stated unitrust_amount to an organization described in sec_170 sec_170 sec_2055 and sec_2522 regardless of the amount or character of income earned by the trusts instead income distributed to the organizations described in sec_170 sec_170 sec_2055 and sec_2522 shall consist of the same proportion of each class of the items of income of the trusts as the total of each class bears to the total of all classes see sec_1_642_c_-3 of the income_tax regulations ruling sec_2501 imposes a tax on the transfer of property by gift sec_2511 provides that the federal gift_tax shall apply whether a transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides in part that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or educational_purposes and certain other fraternal and veterans organizations sec_2522 provides that where a transfer is made to both a charitable and a noncharitable person or entity no deduction shall be allowed for the charitable portion of the gift unless in the case of interests other than charitable_remainder interests such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly a unitrust_interest sec_25_2522_c_-3 states that the term unitrust_interest means in irrevocable right pursuant to the instrument of transfer to receive a payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest in computing the net fair_market_value of the property which funds the unitrust_interest all assets and liabilities shall be taken into account without regard to whether particular items are taken into account in determining the income from the property the net fair_market_value of the property which funds the unitrust_interest may be determined on any one date during the year or by taking the average of valuations made on more than one date during the plr-131730-01 year provided that the same valuation_date or dates and valuation methods are used each year payments under a unitrust_interest may be paid for a specified term of years or for the life or lives of certain individuals each of whom must be living at the date of the gift and can be ascertained at such date in this case under the terms of the trusts qualified charitable organizations are given the irrevocable right to receive annually an amount equal to six percent of the net fair_market_value of the assets in the trusts determined annually the unitrust_amount we conclude that the unitrust amounts payable under the trusts are unitrust interests within the meaning of sec_25_2522_c_-3 and therefore will meet the deductible_interest requirements of sec_2522 accordingly the grantors will be allowed a gift_tax_charitable_deduction under sec_2522 for the present_value of the unitrust amounts in trust trust and trust value determined as of the date of the funding of trusts the amount of the charitable deduction will be determined under sec_25_2522_c_-3 although unmarketable assets may be transferred to the trusts the trusts provide that the valuations are to be performed by the trustee and under the terms of the trusts the trustee would be an independent_trustee within the meaning of sec_1_664-1 ruling sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his her death under sec_2035 if the decedent made a transfer by trust or otherwise of an interest in property or relinquished a power with respect to any property during the 3-year period ending on the date of decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of death then the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to the decedent’s death or for any period which does not in fact end before the decedent’s death- the possession or enjoyment of or the right to the income from the property or plr-131730-01 the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 of the estate_tax regulations provides that for purposes of sec_2036 an interest or right is treated as having been retained or reserved by the decedent if at the time of the transfer there was an understanding express or implied that the interest or right would later be conferred sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death sec_2039 provides that the value of the gross_estate shall include the value of an annuity_or_other_payment receivable by any beneficiary by reason of surviving the decedent under any form of contract or agreement if under such contract or agreement an annuity_or_other_payment was payable to the decedent during life sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which had the property been owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 through inclusive sec_2041 provides that a general_power_of_appointment is a power which is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate except that a power to consume plr-131730-01 invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment in the present case trust trust and trust are irrevocable a fixed percentage of the value of the respective trust property determined annually will be distributed to organizations described in each of sec_170 sec_170 sec_2055 and sec_2522 for a 20-year period thereafter the remaining property in the trusts will pass to or for the benefit of the grantors’ children and their descendants the grantors have retained no interest or reversion in the trusts and no right to alter amend or revoke the trusts or to receive an annuity_or_other_payment from the trusts during the grantors’ lives in addition the grantors hold no general_power_of_appointment over the property in the trusts accordingly assuming there is no understanding express or implied between the grantors and the trustee regarding the disposition of the amounts received by the trusts we conclude that no portion of the assets of trust trust or trust will be included in either grantor’s gross_estate for federal estate_tax purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to the grantors this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours _________________________ lorraine e gardner assistant to branch chief branch associate chief_counsel passthroughs and special industries enclosure copy for purposes
